J.ONES, Presiding Judge.
Defendant Harold Shelton Johnson was charged by an information filed in the Municipal Criminal Court, of the City of Tulsa with operating a motor'vehicle on a public highway while under, the influence of intoxicating liquor, was tried, convicted and sentenced to serve 10 days in the county jail and to pay a fine of $100 and has appealed.
The proof of the State showed that the defendant ran a stop light at the. intersection of Admiral and Peoria, streets in the City of Tulsa and collided with an automobile being driven by one Troy Yocham. Although proof of defendant’s intoxication was not strong, we cannot say from an examination of the record that -there- was an absence of such proof.' The State’s proof showed defendant was quite disturbed over the welfare of the occupants of the Yocham automobile, but it also *798showed that defendant’s breath- smelled strongly of alcohol and one of the’witnesses was emphatic in stating that the accused was intoxicated. The accused himself admitted on cross-examination that he had drunk about five glasses of beer immediately before the collision occurred.
No brief has been filed on behalf of the accused.
Affirmed.
BRETT and POWELL, JJ., concur.